Affirmed and Memorandum Opinion filed August 22, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00525-CR

                 JAMES LEROY FRATTAROLA, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1546144

                          MEMORANDUM OPINION

      A jury found appellant guilty of indecency with a child by contact and
assessed punishment at eighteen years’ imprisonment. In two issues, appellant
contends that the trial court erred by admitting portions of a doctor’s written report
regarding the medical examination of the complainant. Specifically, appellant
challenges the admission of several statements made by the complainant and the
complainant’s mother that were transcribed in the report. Appellant contends that
the statements were hearsay and not made for the purpose of medical diagnosis
under Rule 803(4) of the Texas Rules of Evidence. See Tex. R. Evid. 803(4).
Appellant contends that he was harmed because the trial court’s error bolstered the
complainant’s credibility. See Tex. R. App. P. 44.2(b).

      Although appellant asked the trial court to redact the exhibit by removing
the complained-of statements, appellant did not object when the doctor later
testified verbatim about the statements made in the report. Because the doctor’s
testimony provided substantially the same evidence as the report, any errors the
trial court might have committed by admitting the statements in the report over
appellant’s hearsay objections were harmless. See, e.g., Estrada v. State, 313
S.W.3d 274, 302 n.29 (Tex. Crim. App. 2010) (noting that any preserved error in
the admission of one exhibit was harmless in light of the proper admission of other
very similar exhibits); Leday v. State, 983 S.W.2d 713, 717 (Tex. Crim. App.
1998) (“It is well established that the improper admission of evidence does not
constitute reversible error if the same facts are shown by other evidence which is
not challenged.”); see also Hernandez v. State, No. 05-17-00560-CR, 2018 WL
2316026, at *13 (Tex. App.—Dallas May 22, 2018, pet. ref’d) (mem. op., not
designated for publication) (harmless error from the admission of sexual abuse
nurse examiner’s testimony about hearsay statements of the child complainants
because the defendant did not object to the nurse’s reports that contained
substantially similar evidence); Lamerand v. State, 540 S.W.3d 252, 257 (Tex.
App.—Houston [1st Dist.] 2018, pet. ref’d) (harmless error from the admission of
a medical report containing inadmissible hearsay from the child complainant
because the doctor testified about the same statements without objection); cf.
Lumsden v. State, 564 S.W.3d 858, 888 (Tex. App.—Fort Worth 2018, pet. ref’d)
(holding that the defendant “forfeited” error in the admission of the nurse’s report



                                         2
over the defendant’s hearsay objection because the defendant did not object when
the nurse testified about the contents of the report).1

       Appellant’s issues are overruled, and the trial court’s judgment is affirmed.




                                          /s/       Ken Wise
                                                    Justice


Panel consists of Justices Wise, Zimmerer, and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).




       1
        We cite an unpublished opinion not for precedential value, but for illustrative and
comparative purposes. See Roberson v. State, 420 S.W.3d 832, 837 (Tex. Crim. App. 2013).

                                                3